Citation Nr: 9927139	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  95-37 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder and, if so, whether the reopened 
claim should be granted.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had periods of active and inactive duty for 
training starting in March 1988 and active military service 
from June 1991 to February 1992.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a September 
1994 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

In an April 1998 statement, the veteran raised claims of 
entitlement to service connection for a neck and back 
condition and residuals of headaches.  However, the Board 
notes that, in an unappealed May 1993 rating decision, the RO 
denied service connection for a neck injury with headaches.  
Therefore, the RO may wish to contact the veteran to clarify 
his intent regarding these claims.


FINDINGS OF FACT

1. An unappealed rating decision dated June 1993 denied 
service connection for post-traumatic stress disorder 
(PTSD).

2. The evidence added to the record since the June 1993 
rating decision does bear directly and substantially upon 
the specific matter under consideration and does warrant 
reconsideration of the merits of the claims on appeal.

3. There is no medical evidence to show that the veteran 
currently has PTSD related to active military service.

4. It is not shown that the veteran participated in combat, 
and the occurrence of an inservice stressor supporting a 
diagnosis of PTSD has not been objectively confirmed.



CONCLUSIONS OF LAW

1. Evidence received since the June 1993 rating decision is 
new and material; the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a), 3.303 (1998).

2. PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO, in a decision dated in June 1993, denied service 
connection for PTSD.  The RO found at that time that service 
records failed to confirm the veteran's alleged stressors in 
service and, hence, to support a diagnosis of PTSD.  The 
veteran did not appeal and the RO's decision was final based 
on the evidence then of record.

The evidence of record at the time of the June 1993 decision 
included the veteran's service medical records. While 
entrance and separation examination reports were apparently 
not of record, a June 1985 medical record indicates that the 
veteran underwent an endoscopy due to an upper 
gastrointestinal bleed.  In June 1991 the veteran was ordered 
to active duty and in September 1991 he denied a psychiatric 
history when hospitalized for complaints of left knee pain.  
According to a physical therapy consultation report, the 
veteran reported that earlier in the month he reinjured his 
knee when he drove a truck on uneven roads.  A January 1992 
statement of medical examination and duty status indicates 
that the veteran injured his left knee in September 1991 
while driving a truck filled with diesel fuel on uneven roads 
in Kuwait.  The veteran said the vehicle hit something on the 
road and went out of control.  While trying to regain control 
of the truck, the veteran bounced around in the cab and 
evidently hurt his knee.  Also in January 1992, the veteran 
was seen with complaints of increased gastrointestinal 
problems that he said started after he returned from Saudi 
Arabia in October 1991.  He was hospitalized for treatment of 
an acute gastrointestinal bleed.  A February 1992 record 
shows that the veteran also experienced weight loss that may 
have been secondary to anxiety associated with recent events 
in Saudi Arabia. 

Service personnel records indicate that the veteran's main 
occupational specialty (MOS) in service was motor transport 
driver and he was assigned to Saudi Arabia from June to 
October 1991.  His awards and decorations include receipt of 
the Southwest Asia Service Medal (1 Bronze Star), National 
Defense Medal and an Army Service Ribbon

Also of evidence at the time of the June 1993 rating decision 
were VA outpatient records dated from 1991 to 1993 that are 
not referable to complaints or treatment of a psychiatric 
disorder.  

In a March 1993 letter to the veteran, the RO requested that 
he provide specific information regarding his stressor(s) in 
service.  The veteran did not respond to the RO's request.

The RO also considered VA examination reports dated in March 
1993.  A general medical examination report reveals that the 
veteran gave a history of sustaining a left knee injury when 
he ran over a land mine in Kuwait.  The VA PTSD examination 
report notes the veteran's complaints of sleep difficulty and 
combat-related nightmares and flashbacks.  He described 
problems driving at night and said he hit a mine and lost 
control of a truck while driving in Kuwait.  The veteran said 
he saw victims who were tortured and dead bodies of Kuwaitis 
that died of torture.  The diagnosis was PTSD, mild degree. 

The June 1993 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the June 1993 decision that was the final 
adjudication that disallowed the veteran's claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") recently set forth a 
three step-process for reopening claims in accordance with 
the holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
See Elkins v. West, 12 Vet. App. 209 (1999); see also Winters 
v. West, 12 Vet. App. 203 (1999).  In Elkins, the court held 
that, first, the Secretary must determine whether new and 
material evidence has been presented under 38 C.F.R. § 3.156 
(a); second, if new and material evidence has been presented, 
immediately upon reopening, the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened, is well grounded pursuant 
to 38 U.S.C.A. § 5107; and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision. Moreover, Hodge stressed that under the regulation 
new evidence that was not likely to convince the Board to 
alter its previous decision could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.

An application to reopen the veteran's claim was received in 
June 1994.  The relevant evidence associated with the claims 
file subsequent to the June 1993 rating action includes 
additional service medical records, VA medical records and 
the veteran's written statements.

Added to the record were service medical records, apparently 
received by the RO in May 1996, that show that when examined 
for enlistment into the U.S. Army National Guard in February 
1988, a psychiatric abnormality was not described and the 
veteran was found qualified for service.  On a June 1991 
report of medical history, the veteran denied having frequent 
trouble sleeping, depression or excessive worry or nervous 
trouble of any sort.  When hospitalized in November 1991 for 
left knee surgery, the veteran gave a history of hurting his 
knee in a motor vehicle accident in September 1991 when he 
was thrown about the vehicle and struck his knee.  When 
examined for discharge in February 1992, the veteran denied 
having depression, or excessive worry, sleep problems or 
nervous trouble of any sort and a psychiatric abnormality was 
not found on examination.

VA medical records dated from 1993 to 1996 were added to the 
record and document that VA hospitalized the veteran for a 
few days in late May and early June 1993 with complaints of 
nightmares about Desert Storm.  According to the medical 
record report, at admission the veteran had experienced some 
personal difficulties, lost his job and was hospitalized 
after complaints of severe nightmares and loss of self-
control.  Since returning from participating in Desert Storm, 
he said he was not the same.  When he drove his truck at 
night, the veteran said he was reminded of the incident he 
experienced in Kuwait, when he lost control because of a land 
mine and found the truck in a ditch with several of his 
friends who were stranded because of the land mine.  The 
veteran's personal relationships were affected, too.  He 
became temperamental and impulsive and lost control of 
himself.  Additionally, the veteran used alcohol and 
occasional marijuana to control his anger outbursts.  After 
recently breaking up with his girlfriend and losing his job, 
the veteran started aimlessly shooting a loaded gun.  The 
veteran's parents brought him to the hospital where he was 
placed on the locked side.  Once he denied suicidal or 
homicidal thoughts, he was transferred to the open side and 
medication prescribed.  At discharge, Axis I diagnoses 
included impulse control disorder, substance abuse, alcohol 
and marijuana, intermittent explosive disorder and the need 
to rule out PTSD.  At Axis II, the diagnosis was mixed 
personality traits.  

On a January 1994 report of medical history, completed at the 
time of a periodic service examination, the veteran checked 
"yes" to having frequent trouble sleeping and denied having 
depression or excessive worry or nervous trouble of any sort 
but said he had been treated for PTSD.  The service 
examination report did not describe a psychiatric abnormality 
and he was found qualified for retention.

In a June 1994 statement, David W. Koverman, MS, a 
readjustment-counseling therapist at The Vet Center, 
indicated that the veteran received counseling since February 
1994.  Mr. Koverman stated that the veteran showed signs of 
PTSD, due to his military combat episode in the Persian Gulf, 
that included nightmares, depression and flashbacks of 
combat-related experiences, i.e., burned bodies and tortured 
children.  According to Mr. Koverman, in 1992 VA hospitalized 
the veteran for psychiatric problems.

VA hospitalized the veteran in January 1995 and from February 
to March 1995 for treatment of gastrointestinal problems.  
There were no complaints, treatment or diagnoses referable to 
a psychiatric disorder. 

In August 1995, the veteran underwent a laparoscopic 
cholecystectomy, according to a VA record that indicates he 
experienced alterations in his mental status after surgery 
and was described as quite agitated in the recovery room.  
The veteran's mother said he had a history of PTSD.

A September 1995 VA general examination report reflects that 
the veteran gave a history of having PTSD and was scheduled 
to be examined by VA in October 1995.  Diagnoses included 
possible PTSD.

In his October 1995 substantive appeal to the Board, the 
veteran said he drove a truck over an unknown object during a 
sandstorm in service when there was an explosion and he lost 
control of the vehicle.

In November 1995, the RO received the veteran's statement of 
alleged stressors in service.  He said that in August 1991, 
while assigned to the 593 ASB (area support battalion), he 
and Private First Class (PFC) Lawrence and two E-5 comrades 
were ordered to take two ten ton trucks and obtain fuel in 
Kuwait City.  On the return from Kuwait City, while driving 
in the dark and leading the way for the other truck, he hit a 
sandstorm, lost visibility and slowed down.  The veteran 
heard a boom, lost control of the truck and stopped.  The PFC 
was injured but not bleeding.  The two soldiers in the other 
truck complained of injuries and their truck had flat fires.  
The veteran indicated that he made sure these soldiers made 
it back to Doha and went to the 21st evac. hospital.  He 
realized that he was injured and went to the hospital where 
he was treated and released two days later.  The veteran 
further indicated that one E-5 went to the Kuwait Hospital, 
the other had no duty for two weeks and the PFC was treated 
and released.

A November 1995 VA Mental Hygiene Clinic (MHC) record 
indicates that the veteran reported being haunted by an 
incident from service in Kuwait when he watched another 
soldier use his knife to decapitate an Iraqi soldier and use 
the head as a ball in a soccer game.  He said he visualized 
the man's head frequently and could see where the face was 
smashed from repeated kicks.  The veteran felt guilty for 
having participated in the incident. 

In an April 1996 letter to the RO, the veteran requested that 
his claim for service connection be reopened and submitted a 
copy of his stressor letter, noted above, and medical 
evidence duplicative of that previously received.

An August 1996 VA outpatient record reflects the veteran's 
history of MHC treatment for PTSD and includes a diagnosis of 
PTSD.

According to letters dated in January 1997, the veteran 
evidently advised his employer that he experienced disruptive 
and potentially behaviors.

In an October 1998 letter to the RO, the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) (formerly 
known as the U.S. Army and Joint Services Environmental 
Support Group) stated that it had no record of an incident 
involving the veteran and Private First Class (PFC) Lawrence 
in August 1991.  Available U.S. Army casualty data did not 
list the veteran or PFC Lawrence as wounded in action.  It 
was further noted that the veteran appeared on the Department 
of Defense Persian Gulf Registry.

The veteran has asserted that he has PTSD as a result of his 
active military service during the Persian Gulf war.  
However, aside from the February 1992 speculative record 
regarding anxiety as a cause for weight loss, service medical 
records are entirely negative for complaints, treatment or 
diagnoses of a psychiatric disorder.

The evidence received since the June 1993 decision consists 
of VA and private medical records and reports and the 
veteran's statements regarding his stressors in service that 
provide details that he and PFC [redacted], and two unnamed 
soldiers, were injured when a truck he drove during a sand 
storm hit a land mine and that he witnessed the decapitation 
of an Iraqi soldier and viewed dead and tortured bodies that 
are new and material and do bear directly on the question of 
whether PTSD had its onset in service.  In the Board's 
opinion, this evidence provides a more complete picture of 
the veteran's disability and its origin and, thus, does bear 
directly and substantially upon the specific matter under 
consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  See 
Hodge.  Thus, this evidence is new and material and, 
therefore, reopens the veteran's claim of entitlement to 
service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a); Hodge.

Before the Board may proceed to examine the merits of the 
veteran's claim, it must determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A "well-grounded" claim is a plausible claim, 
one that is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only satisfy the initial burden of § 5107(a).  For a claim to 
be well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, in certain circumstances, 
lay evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability.  Where the determinative issue involves 
medication causation, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert denied sub 
nom. Epps. v. West, 118 S. Ct. 2348 (1998).

The Board holds that the veteran has submitted a well-
grounded claim for service connection for PTSD. He has 
provided medical evidence of a current diagnosis of PTSD, his 
lay evidence of inservice traumatic events, and medical-nexus 
evidence generally linking his PTSD to his service. The Board 
will proceed with a merits adjudication of the PTSD claim. 
See Cohen v. Brown, 10 Vet.App. 128 (1997).

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service. "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993). 

Further, in order to establish service connection for PTSD, 
there must be medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (amended 64 Fed. Reg. 32,807-08 (1999)).  
See Cohen v. Brown, 10 Vet. App. 128 (1997). 

Where the veteran did not serve in combat or the stressor is 
not related to combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records that corroborate the veteran's testimony as to the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d), (f); Manual M21-1, Part 
VI, 7.46(e)-(f) (1995); West v. Brown, 7 Vet. App. 70 (1994).  
Moreover, mere service in a combat zone does not support a 
diagnosis of post-traumatic stress disorder.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

The veteran's military personnel records confirmed that he 
had active military service during the Persian Gulf era and 
that he was stationed in Saudi Arabia, but the record does 
not show that the veteran was engaged in combat with the 
enemy and there is no reference to combat duty per se.  For 
example, the veteran's Report of Discharge (DD 214), shows 
that his decorations include the Southwest Asia Service medal 
(1 Bronze Star), the National Defense Service Medal and the 
Army Service Ribbon, but there are no awards for actual 
combat or for valor in combat, and his records show that his 
military duties involved motor transport operator. Thus, the 
record does not show that the veteran engaged in combat with 
the enemy.  In these circumstances, the veteran's assertions 
regarding his stressors are insufficient, standing alone, to 
establish that they actually occurred.  Cohen at 128, 147; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

Further, the Board notes that VA recently revised the 
criteria for diagnosing and evaluating mental disorders.  The 
revisions became effective November 7, 1996.  61 Fed. Reg. 
52,695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (1994) (DSM-IV).  61 Fed. Reg. 
52, 700 (1996) (codified at 38 C.F.R. § 4.125 (1998)).  
Although DSM-IV changes the requirements for establishing the 
sufficiency of a stressor for purposes of diagnosing PTSD, it 
bears emphasis that there must also be evidence establishing 
the occurrence of the stressor or stressors alleged by the 
veteran.  Cohen v. Brown, 10 Vet. App. at 142. 

While the veteran received a diagnosis of PTSD from a VA 
examiner in March 1993, it is readily apparent that the 
information relied upon by the physician as to stressors did 
not include any verified data, but was wholly derived from 
histories as provided by the veteran.  It also follows that 
the diagnosis of PTSD by VA in 1993 is flawed because it was 
necessarily predicated upon a rendition of events that the 
Board rejects as unsupported by the record.  In Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1991), the Court held 
that "neither the appellant's military specialty...nor his 
service records, disclose that the nature of his duties 
exposed him to a more than ordinary stressful environment..." 
and that it was "reasonable, therefore, for the [Board] to 
require, in this case, some corroboration of the events that 
appellant alleges happened to him...."  The Wood court further 
found that a veteran must accept some responsibility toward 
verification of the alleged stressors and stated that the 
requirement to provide the requested names, dates and places 
concerning a stressor during active military service "does 
not place an impossible or onerous task [on the veteran].  
The duty to assist is not always a one-way street."  Id. at 
193.

Therefore, the diagnosis of PTSD in this case is not 
determinative since it was made relying on an unsubstantiated 
history related by the veteran.  Swann v. Brown, 5 Vet. 
App. 229 (1993).  The Board is entitled to be skeptical of a 
diagnosis of PTSD rendered following service based solely on 
a history related by the veteran, as the diagnosis can be no 
better than the facts alleged by him.  Id.; see also Reonal 
v. Brown, 5 Vet. App. 458, 460-461 (1993) (A medical opinion 
based upon an incomplete and inaccurate history is of no 
probative value.).  As there have been no recognized military 
citations or other supportive evidence that the veteran was 
engaged in combat, his statements are insufficient to 
establish the occurrence of the claimed stressors.  West v. 
Brown, 7 Vet. App. at 70.  

Moreover, in October 1998, the USASCRUR stated that it could 
not corroborate that the veteran and PFC Lawrence were in a 
motor vehicle accident in August 1991.  Available U.S. Army 
casualty data did not list the veteran or PFC Lawrence as 
wounded in action.  

Furthermore, in every other instance that the veteran has 
described a stressful or traumatic event experienced, e.g., 
seeing an enemy soldier decapitated, viewing dead and 
tortured bodies, he has failed to provide the details, such 
as dates and locations or even the name of a close comrade, 
that would allow these events to be verified.  The Board 
notes that the veteran has been provided ample opportunity to 
present any details to substantiate his alleged stressors.

In addition, the Board notes that the veteran's history of 
stressors has been inconsistent and thus lacking credibility.  
He has variously said he injured his left knee when he drove 
over an uneven road and was bounced around in the cab and 
also asserted that he drove over a land mine during a 
sandstorm, a tire blew out and the truck went into a ditch.  
While the Board would acknowledge that the veteran might have 
been involved in some sort of motor vehicle incident, his 
service records and information from USASCRUR do not 
corroborate the details of his claimed stressors.  Thus, his 
statements are insufficient to establish the existence of the 
claimed stressors. As the existence of a verified stressor in 
service has not been substantiated, the Board cannot accept 
the diagnosis of PTSD.

Accordingly, as it has not been shown that the veteran's 
psychiatric disorder is related to an incident of service, 
service connection for PTSD must be denied.  38 U.S.C.A. 
§§ 101 (24), 106, 1110, 1131, 5107, 38 C.F.R. §§ 3.303, 
3.304.  The evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107.


ORDER

Service connection for PTSD is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

